Citation Nr: 1020442	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder.

2.  Entitlement to service connection for sleep apnea 
(claimed as sleep disorder).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1971 to 
October 1979, and from May 1981 to November 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2008 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2010, the appellant testified before the undersigned 
Acting Veteran's Law Judge (VLJ).  A copy of the transcript 
is associated with the claims folder

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for depressive 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep apnea is not shown.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
November 2007 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant of the disability rating and effective date 
elements.

VA has satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with private medical records identified by the 
appellant.  VA afforded the appellant an opportunity to 
appear for a hearing.  The appellant testified before the 
undersigned in April 2010 along with his wife and sister.  
The transcript is associated with the claims folder.

In some circumstances, VA's duty to assist includes providing 
a VA examination.  However, here, there is no indication that 
sleep apnea may be associated with the service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is 
no competent evidence of sleep apnea either in service or at 
present.  Therefore, a VA examination is not warranted.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Initially, the Board notes the appellant served during the 
Persian Gulf War in Southwest Asia Area of Operations.  
However, he did not engaged in combat and he does not assert 
that his claimed sleep apnea is a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.
Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The appellant seeks service connection for depressive 
disorder and sleep apnea.  Service treatment records show 
history of shortness of breath and frequent trouble sleeping.  
Report of examination dated July 1991 (redeployment physical) 
reflects normal clinical findings for the sinuses, mouth, 
throat, lungs and chest.  April 2010 sworn testimony reflects 
that the appellant snored in service and that he could not 
effectively sleep although he tried changing his position and 
getting up.  The appellant testified that he was hospitalized 
in August 1995 for sleep apnea by his private physician.

A private treatment note dated November 1991 reflects 
complaints of trouble sleeping and findings for bronchitis.

A VA treatment note dated December 1992 shows moderate 
obstructive lung disease.  Persian Gulf War registry 
examination of March 1993 reflects an impression for early 
emphysema.

Private medical records dated August 1995 reflect that the 
appellant was hospitalized for chest discomfort related to 
coronary artery disease.  History of tobacco abuse of 2 to 3 
packs of cigarettes a day was noted.  The record is silent 
for history or findings of sleep apnea.  A private medical 
report dated December 1997 reflects significant past medical 
history.  The record is silent for history or complaints of 
sleep apnea.  With regard to respiratory function, it was 
noted that the appellant smoked at least a pack per day, gets 
short of breath on exertion, has occasional cough without 
hemoptysis, and recurrent bronchitis.  A letter dated August 
1998 by a private physician for the appellant reflects a 
history of epigastric problems since the Gulf War-but no 
there was no mention respiratory difficulty or sleep apnea.  
History of two packs per day was noted.

Private medical records dated August 1995 to March 2003 are 
significant for coronary artery disease, hypertension, 
diabetes mellitus, gastroesophageal reflux disease, and 
musculoskeletal complaints.  These records are silent for 
history, complaints, or findings for sleep apnea.

A private treatment note dated September 1999 reflects that 
the appellant was seen for nasal congestion.  The physician 
indicated that the symptoms suggested sleep apnea and he was 
referred for further evaluation.  There is no report of 
evaluation for sleep apnea.  On follow-up examination 10 days 
later, the impression as hypertension and coronary artery 
disease-and there was no mention of sleep apnea.  In 
December 1999, the impression was sinusitis-there was no 
mention of sleep apnea.

VA treatment records dated from 1992 to 1994 and from 2005 to 
2008 are essentially silent regarding sleep apnea.  VA 
admission for January 2007 reflects respiratory examination.  
There were no complaints or findings for sleep apnea.  A past 
medical history for sleep apnea was recorded in May 2007-but 
there were no complaints, tests, or findings relative to 
sleep apnea.

In weighing the appellant's statements, sworn testimony, and 
medical reports of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for sleep apnea.  Competent evidence showing sleep apnea has 
not been presented.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also, 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Therefore, absent 
competent evidence of the claimed disability, the claims must 
be denied.

The Board has considered that the appellant is competent to 
report snoring and breathing (sleep) difficulty.  Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 
8 Vet.App. 398, 405 (1995).  However, in this regard, the 
Board notes that the appellant has not identified or produced 
any acceptable evidence, medical or otherwise, that would 
tend to show current disease or injury to account for his 
current complaints.  Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability due to disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). Likewise, the Federal Circuit has noted that 
in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  See 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

To the extent that the appellant reports that he has sleep 
apnea, the Board finds that he is not competent to report the 
presence of this disability as it is a complex medical 
diagnosis that is beyond the realm of a layman's competence.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

Additionally, the Board finds that the appellant is not 
credible.  The appellant testified that he was hospitalized 
in August 1995 for sleep apnea.  However, a review of the 
1995 medical records show that he was hospitalized for chest 
discomfort related to coronary artery disease.  At best, the 
appellant is an inaccurate historian.  Therefore, the 
appellant's assertions of sleep apnea have diminished 
probative value.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.


REMAND

The appellant seeks service connection for depressive 
disorder.  The record reflects depression or excessive worry 
on the medical history portion of an examination report in 
service.  Post service, VA treatment note dated November 2007 
reflects a diagnosis for major depression, recurrent, 
moderate.

A review of the evidence of record discloses that a VA 
examination has not been conducted and that there is no 
medical opinion of record addressing whether the current 
findings for major depression are related to in-service 
history or complaints.  The Board notes that the appellant is 
both competent and credible to report depressive symptoms.  
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet.App. 398, 405 (1995).  VA's duty to assist 
includes providing a VA examination and obtaining an opinion 
when it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c).  Here, a VA examination and nexus opinion is 
necessary as the record contains an indication that a current 
disability is related to service-considering the appellant's 
statements as competent and credible in conjunction with the 
documented history and current findings.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the threshold is low when 
considering whether there is an indication that a disability 
or persistent or recurring symptoms of a disability may be 
associated with the Veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the Veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The appellant should be scheduled for 
a VA examination to ascertain whether any 
currently shown psychiatric disorder, 
specifically major depression, is related 
to service.  The examiner should indicated 
whether it is likely, as likely as not, or 
unlikely that any currently shown 
psychiatric disorder-to include major 
depression-had its onset in service or is 
attributable to service.  The claims 
folder must be available for review.  A 
complete rationale for all opinions must 
be provided.  Post traumatic stress 
disorder is not for consideration in this 
examination as it has been developed and 
adjudicated separately from the claim for 
depressive disorder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


